In an action, inter alia, to recover damages for wrongful death and conscious pain and suffering, defendants Housman and Tan appeal, as limited by their brief, from so much of a judgment of the Supreme Court, Queens County (Kunzeman, J.), entered October 3,1980, as, after a jury trial, is in favor of plaintiff and against them in the principal sums of (1) $150,000 on the cause of action for conscious pain and suffering and (2) $550,000 on the cause of action for wrongful death. Judgment modified, on the law, by deleting the provision in favor of plaintiff on the cause of action for conscious pain and suffering and substituting a provision severing that cause of action as against defendants Housman and Tan and granting a new trial with respect thereto, limited to the issue of damages only, unless plaintiff shall serve and file in the office of the clerk of the Supreme Court, *775Queens County, a written stipulation consenting to reduce the verdict in his favor on the cause of action for conscious pain and suffering to $75,000, and to the entry of an amended judgment accordingly. As so modified, judgment affirmed insofar as appealed from, with costs to plaintiff. Plaintiff shall serve and file the stipulation within 20 days after service upon him of a copy of the order to be made hereon, with notice of entry. In the event plaintiff so stipulates, then the judgment, as so reduced and amended, is affirmed insofar as appealed from, with costs. The verdict on the cause of action for conscious pain and suffering was excessive to the extent indicated. Margett, J. P., O’Connor, Weinstein and Bracken, JJ., concur.